Citation Nr: 1124834	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for trigger fingers of the left hand.

2.  Entitlement to an initial compensable disability rating for trigger fingers of the right hand.

3.  Entitlement to an initial compensable disability rating for right knee degenerative joint disease.

4.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis with heel spur and mid foot degenerative changes, and left fifth toe fracture.

5.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis with heel spur and mid foot degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted the above claims.

The issues of trigger fingers of the left and right hand and left and right foot plantar fasciitis with heel spur and mid foot degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by subjective complaints of pain.  There is no evidence of subluxation or lateral instability, ankylosis, impairment of the tibia or fibula, limitation of extension, or limitation of flexion.  





CONCLUSION OF LAW

The criteria for a higher disability rating for the service-connected right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003-5260 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

In the June 2008 rating decision on appeal, the Veteran was granted service connection for degenerative joint disease of the right knee and assigned a noncompensable disability rating under Diagnostic Codes 5003-5260.  38 C.F.R.  § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code indicates that degenerative arthritis is the service-connected disorder, and it is rated under the residual condition of limitation of flexion. 

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Medical evidence of record confirmed right knee degenerative changes related to his service-connected injury.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

During the December 2007 VA examination, the Veteran was found to have flexion to 140 degrees.  In addition, a private evaluation dated July 2008 reported that the Veteran's knees did not have effusion or restriction.  Furthermore, the Veteran did not report having any limitation of motion of the right knee, he only complained of having pain.  Therefore, a higher rating based on limitation of motion for the Veteran's right knee disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

An increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  During the December 2007 VA examination, the Veteran did not exhibit painful motion or limitation of function following repetitive use or with resistance.  The examiner specifically commented that there was no change in range of motion on repetitive use nor was there further pain or weakness and the Veteran's range of motion was not affected by habitus or other factors.  In addition, range of motion testing, which failed to show any limitation of motion of the right knee, was based on three repetitions of the motion.  Therefore, a higher disability rating is not warranted based on DeLuca standards.   

In order to warrant a compensable evaluation based upon limitation of motion there must be the actual or functional equivalent of limitation of flexion to 60 degrees or the actual or functional equivalent of limitation of extension to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board has considered the Veteran's complaints of pain in his right knee.  However, the objective evidence reveals that the Veteran's range of motion has been within normal limits and, therefore, a compensable rating under Diagnostic Code 5260 is not warranted.

The Board has considered whether an additional or higher rating would be available under other Diagnostic Codes.  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), or impairment of the tibia and fibula (Diagnostic Code 5262).  See VA examination dated December 2007 and July 2008 private treatment report.  Therefore, these Diagnostic Codes are not applicable.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of May 1, 2008, the day following his separation from service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day following his separation from service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to an initial compensable disability rating for right knee degenerative joint disease is denied.


REMAND

The Veteran last underwent VA examination of his service-connected hands and feet disabilities in December 2007.  During the VA examination, the Veteran's feet were found to have tenderness to palpation of the plantar surface of the bilateral feet and the lateral left toe had a bony prominence at the metatarsophalangeal joint.  In July 2008, the Veteran underwent a private evaluation that revealed no tenderness in the plantar fascia at that time, but the Veteran was found to have deformity of the left fifth toe with a history of a previous fracture that appeared to be a tailor's bunion and a right foot second distal interphalangeal joint valgus deformity secondary to trauma.  

As the VA examination was performed several years ago and the July 2008 private examination reported additional problems related to the Veteran's feet, the Board finds that another examination is necessary to assess the current severity of the service-connected feet disabilities.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A.  § 5103A(d).

Regarding the hands, the Veteran stated in a letter dated April 2009 that his hands are worse and in an April 2011 statement, the Veteran's representative requested a more recent examination regarding the left hand.  The private July 2008 evaluation revealed that the Veteran's right and left hand disabilities involved several more fingers than previously reported in the December 2007 VA examination.  In addition, the VA examination found that the Veteran's fingers had normal range of motion whereas the July 2008 evaluation reported limitation of flexion of the second metacarpophalangeal joint of the right hand and second and third proximal interphalangeal joints of the left hand.  The Board notes that the July 2008 report did not provide the Veteran's actual range of motion of the fingers.  In light of the Veteran's and representative's statements and the July 2008 findings, which lack the range of motion of the fingers mentioned, the Board finds that a contemporaneous VA examination of the Veteran's hands is also necessary to evaluate a potential increased severity of disability since the last VA examination was performed in 2007.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected disabilities of the feet and hands.  The claims file must be made available for review of the Veteran's pertinent medical and other history.  The examiner should be requested to evaluate all functional impairment related to the service-connected disabilities of the feet and hands, including the range of motion of the fingers of the right and left hands.

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


